On appeal by plaintiff and defendant Jacobs from the judgment of the Appellate Division (1) reversing the order of the Supreme Court denying the motion of defendant Cinema to dismiss plaintiff’s complaint, and (2) dismissing defendant Jacob’s cross complaint against defendant Cinema: Judgment affirmed, with costs to defendant Cinema. Appeal by defendant Jacobs from so much of the judgment of the Appellate Division as affirms the order of the Supreme Court denying her motion to dismiss the complaint, dismissed as nonfinal, without costs. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.